         Case 1:79-cv-05077-LAP Document 656 Filed 08/23/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LOUIS MILBURN, et al.,

                       Plaintiffs,
                                               No. 79-CV-5077 (LAP)
-against-
                                                        ORDER
HENRY S. DOGIN, et al.,

                       Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     On June 22, 2021, inmate Daniel Miller moved to intervene

in this action.      (See dkt. no. 589; see also dkt. no. 590

(letter related to motion).)         On June 30, 2021, following a

conference with counsel, the Court reserved decision on Mr.

Miller’s motion “pending a status update” from class counsel.

(See dkt. no. 598 at 2.)        On August 2, 2021, the Court granted

class counsel’s motion to substitute new proposed class

representatives in this matter.         (See dkt. no. 638.)

     On August 20, 2021, Defendants filed a letter opposing,

inter alia, Mr. Miller’s motion to intervene.            (See dkt. no. 651

at 2.)     Specifically, Defendants stated that (1) “[t]here is no

reason to believe that the current class representatives will

not adequately represent the interest of incarcerated

individuals housed in C-4 Block” (where Mr. Miller is housed)

and (2) “Mr. Miller’s intervention would also greatly complicate

the progress of the case, as it could well lead to conflicting


                                       1
          Case 1:79-cv-05077-LAP Document 656 Filed 08/23/21 Page 2 of 3



positions and demands.”         (Id.)   On August 23, 2021, class

counsel also filed a letter “oppos[ing] the request by Mr.

Miller to intervene . . . , as not in the interests of the

Class, including members residing on the UPD.”             (Dkt. no. 654 at

2.)

      The Court will not permit Mr. Miller to intervene.             The

Court has already substituted eleven new class representatives,

four of whom reside in UPD where Mr. Miller is housed.              There is

no indication that those class members, together with class

counsel, will not adequately represent the needs of the class

(including Mr. Miller).         Moreover, the Court notes that

permitting Mr. Miller’s intervention could very well delay this

case’s resolution, which the Court certainly wishes to avoid

given the potential harm that any delay might cause to inmates

at Green Haven.       Finally, class counsel does not represent Mr.

Miller individually, and a pro se plaintiff may not represent

third parties in a class action like this case.1

      For each of these reasons, Mr. Miller’s motion to intervene

[dkt. no. 589] is DENIED.         Consequently, Mr. Miller’s separate

request for a pre-motion conference [dkt. no. 644] concerning a

proposed motion to bifurcate the class is also DENIED.              The


      1See, e.g., Iannaccone v. Law, 142 F.3d 553, 558 (2d Cir.
1998). While Mr. Miller has made requests on his own behalf, he
has also purported to raise issues on behalf of other inmates at
Green Haven.
                                        2
         Case 1:79-cv-05077-LAP Document 656 Filed 08/23/21 Page 3 of 3



Clerk of the Court shall (1) close the open motions,             and (2)

mail a copy of this order to Mr. Miller.           Going forward, Mr.

Miller shall direct any concerns about this case to class

counsel.

SO ORDERED.

Dated:       August 23, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       3
